*24Concurring Opinion by
Mr. Justice Cohen:
I am in thorough accord with the opinion for the Court. On at least ten occasions during oral argument the author of the lengthy dissent attempted to discolor these proceedings by advancing the same thoughts he has now expressed in writing and, upon each occasion, counsel for the School Board, when questioned, frankly and clearly affirmed that the loyalty of the school teachers was not in issue. It should be apparent to the least open-minded that the only legal problem with which we are concerned and the only question briefed and orally argued on these appeals is whether a public school teacher is “incompetent” if the sole evidence of his alleged incompetency is that he availed himself of the privileges of the Federal Constitution in a Federal proceeding. This has been answered most adequately by the opinion for the Court.